Mr. Justice Moore
delivered the opinion.
This is a suit by F. B. Jones against Carrie S. Jones for a divorce on the ground of adultery. The defendant also seeks affirmative relief. The cause was tried and the suit dismissed, whereupon the plaintiff appeals.
A careful examination of the transcript leads us to believe that the defendant is guilty as charged, and, without alluding to the testimony, much of which is not fit for publication, the decree *621is reversed and one will be here entered, dissolving the bonds of matrimony now existing between the parties. Reversed.